DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Preliminary Amendment filed on November 14, 2019, claims 1-14 and the newly added claims 15 and 16 are pending.

Allowable Subject Matter
Claims 1-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the method for determining pane thicknesses and a wedge angle of a coated windshield for a projection arrangement of a head-up display, wherein the windshield comprises an outer pane and an inner pane, joined to one another via a thermoplastic intermediate layer, and has an upper edge, a lower edge, and an HUD region, wherein the thickness of the thermoplastic intermediate layer increases in the vertical course between the lower edge and the upper edge at least in the HUD region with a wedge angle, a transparent, electrically conductive coating is applied on the surface of the outer pane facing the intermediate layer, the projection arrangement comprises the windshield and a projector that is aimed toward selecting a starting thickness of the outer pane and a starting thickness of the inner pane, and (i) determining a glass wedge angle that results in disappearance of the glass ghost image at a reference point within the HUD region, (ii) determining a layer wedge angle that results in disappearance of the layer ghost image at the reference point within the HUD region, (iii) iteratively determining a mean wedge angle between the glass wedge angle and the layer wedge angle, for which the difference between the maximally occurring glass ghost image and the maximally occurring layer ghost image is minimal, (b) changing the thickness of the outer pane within a range of permissible values and/or the thickness of the inner pane within a range of permissible values and determining the associated mean wedge angle using steps (i) through (iii), (c) repeating step (b), until all possible combinations of thicknesses of the outer pane and inner pane within the ranges of permissible values are covered, (d) selection of the final thickness of the outer pane and the final thickness of the inner pane, for whose associated mean final wedge angle the smallest difference between the glass ghost image and the layer ghost image was determined (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Offermann et al (US Pub. No. 2012/0025559 A1) teaches the transparent laminated glass thereof.
Labrot et al (US Pat. No. 8,451,541 B2) discloses the curved vehicle windshield made from laminated glass.
Fischer et al (US Pub. No. 2014/0319116 A1) teaches the transparent pane with electrically conductive coating.
Arndt et al (US Pub. No. 2017/0003503 A1) discloses the thermoplastic film for a laminated-glass pane having a non-linear continuous wedge insert in the vertical direction in some sections.
Spangler et al (US Pub. No. 2017/0285339 A1) teaches the interlayers having enhanced optical performance.
Arndt et al (US Pat. No. 10,350,859 B2) discloses the composite glass having reduced thickness for a head-up display (HUD).
Patrickson et al (US Pub. No. 2020/0147935 A1) teaches laminated glazing.
Kremers et al (US Pat. No. 10,678,050 B2) discloses the projection arrangement for a contact analog head-up display (HUD).
Arndt et al (US Pat. No. 10,754,152 B2) teaches the head-up display system for calibrating and correcting image information for an observer.
Schulz et al (US Pat. No. 10,828,872 B2) discloses the composite pane having electrically conductive coating for a head-up display.

Fischer et al (US Pub. No. 2020/0400945 A1) discloses the projection arrangement for a head-up display (HUD) with p-polarised light portions.
Fischer et al (US Pub. No. 2021/0018749 A1) teaches the composite pane for a head-up display with electrically conductive coating and an anti-reflective coating.
Fischer et al (US Pub. No. 2021/0316533 A1) and (US Pub. No. 2021/0316534 A1) disclose the projection arrangement for a head-up display (HUD) with p-polarised radiations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/JOE H CHENG/
Primary Examiner
Art Unit 2626